Citation Nr: 9930435	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-19 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service-connection for a 
chronic back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to January 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 supplemental statement 
of the case of the Montgomery, Alabama, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the 
supplemental statement of the case, the RO denied reopening a 
claim of service connection for a chronic back disorder.  


FINDINGS OF FACT

1.  Service connection for a chronic back disorder was denied 
by the RO in a March 1996 rating decision.  The veteran did 
not appeal the decision and it became final.  

2.  The evidence submitted since the 1996 rating decision is 
cumulative or not material.


CONCLUSION OF LAW

The March 1996 rating decision denying service connection for 
a chronic back disorder is final.  New and material evidence 
sufficient to reopen the claim has not been presented.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.302, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that her chronic back disorder was 
incurred in service.  

In a March 1996 rating decision, the RO denied service 
connection for a chronic back disorder.  At the time of the 
decision, the record included the appellant's service medical 
records, the claim application, a VA examination report, and 
private medical records.  

Service medical records reveal that at entrance, examination 
of the veteran's back was normal.  She was seen in August 
1969 for muscle strain.  The veteran's separation examination 
was not of record.  

Between September 1993 and May 1994 the veteran was seen by a 
private physician for disc herniation, right side, at the L5-
S1 level.  She reported a 25-year history of flare-ups and 
reported that a disc had been diagnosed.

The veteran submitted an undated report of medical history, 
in which she indicated that she was hospitalized in April 
1984 for lower back traction.

The January 1996 VA examination revealed tenderness to 
percussion over the veteran's lower lumbar spine.  The 
impression was herniated disc of the L5-S1, with some sciatic 
symptoms and a functional limitation with regard to bending 
and mild to moderate lifting.  

Following the March 1996 decision, the appellant filed a 
notice of disagreement and a statement of the case was 
issued.  The document considered an October 1993 statement 
from Dr. Vandervoort.  The appellant did not perfect her 
appeal, and, thus, the March 1996 rating decision became 
final.  A final claim may be reopened if new and material 
evidence is received.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1999).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the March 1996 rating decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.  The evidence 
submitted since the March 1996 rating decision follow.

A note from a private physician, dated October 1993, provided 
a diagnosis of back problems.  The veteran was release to 
light duty permanently.  This document was previously 
considered by the RO and referenced in the Statement of the 
Case.  A copy of a previously considered record is not new 
and material.  

Medical records from a private chiropractor, dated July 1993, 
indicated that the veteran was seen for complaints of low 
back pain.  The diagnosis was lumbar segmental dysfunction.  

The January 1997 VA radiology consultation report showed 
evidence of disc degeneration at the L5-S1 level with mild 
diffuse disc bulging.  There was no evidence of disc 
herniation at this or other levels.  The impression was mild 
degenerative changes at L5-S1 level without evidence of disk 
herniation or spinal stenosis.  

A private physician saw the veteran from May 1998 to December 
1998.  The appellant had reported that she had reaggravated a 
chronic problem that had been ongoing since 1969.  The 
diagnosis was segmental dysfunction of the lumbar region 
associated with lumbar myofascitis complicated by L5-S1 disc 
degeneration.  The physician's prognosis was fair to good.  
Although quite functional on most days, the veteran would 
likely suffer some recurring bouts of moderate lower back 
pain, as the degenerative condition of her lower back would 
not show complete resolution.  

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence, which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

At the time of the prior denial, there was evidence of strain 
in service and a remote post service diagnosis of a herniated 
disc.  The record also included the veteran's allegations 
that the post service diagnosis was due to service.  However, 
there was no competent evidence of chronic strain post 
service; no competent evidence of a herniated disc inservice 
and no competent evidence establishing a nexus between the 
post service diagnosis and service.  Since that 
determination, the appellant has presented additional 
evidence.  However, the additional evidence relates to remote 
post service treatment.  At the time of the prior denial 
there was evidence of a post service diagnosis.  Additional 
evidence confirming a previously established fact is 
cumulative and not material.  Sagainza v. Derwinski, 1 Vet. 
App. 575, 579 (1991); Henderson v. Brown, 6 Vet. App. 45, 48. 
(1993).  

Although the appellant has contended that her chronic back 
disorder was due to service, she is not competent to make 
such an allegation.  Moray v. Brown, 5 Vet. App. 211 (1993) 
("If lay assertions of medical causation will not suffice 
initially to establish a plausible, well-grounded claim, it 
necessarily follows that such assertions cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108").  
Thus, her statements cannot serve as a basis to reopen her 
claim for service connection for a chronic back disorder.  

The record also contains a 1998 report of a back history 
since 1969.  However, this was merely history provided by the 
appellant.  Evidence which is simply information recorded by 
a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence" satisfying the Grottveit requirement.  Such 
evidence cannot enjoy the presumption of truthfulness 
accorded by Robinette (as to determination of well 
groundedness) and Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (as to determination of whether evidence is "new and 
material" for purposes of reopening a claim), because a 
medical professional is not competent to opine as to matters 
outside the scope of his or her expertise, and a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) ("in order for any testimony to be 
probative of any fact, the witness must be competent to 
testify as to the facts under consideration").  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  In this case, the 
reported history is not new and material evidence.

Because the Board has determined that the appellant had not 
submitted new and material evidence, it need not reach the 
determination of whether the appellant has submitted evidence 
of a well-grounded claim for service connection for a chronic 
back disorder or whether VA has fulfilled its duty to assist.  
See Winters, 12 Vet. App. at 206.  Similarly, the doctrine of 
doubt is not for application.  The issue of whether there is 
new and material evidence is a preliminary step that would 
merely establish jurisdiction of the Board to consider the 
underlying issue.  See Barnett v. Brown, 83 F. 3rd 1380 (Fed. 
Cir. 1996).  

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the statement of 
the case in October 1998, which provided the law and 
regulations pertaining to new and material evidence.  In this 
respect, it is not shown that the appellant has put VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could reopen her claim on the 
basis of new and material evidence, notwithstanding the fact 
that she has been provided opportunities to do the same.  
Thus, no additional development action is warranted.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).

Lastly, the Board has observed joint motions for remand 
requesting a Karnas review in light of Hodge and Colvin.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) has been 
invalidated.  Furthermore, Karnas applies to a change in law 
or regulation.  There has been no change in law or 
regulation.  To apply a Colvin analysis in light of Hodge 
would be contrary to Hodge.  


ORDER

The petition to reopen a claim for service connection for a 
chronic back disorder is denied.




		
	H. N. SCHWARTZ 
	Member, Board of Veterans' Appeals

 

